Case 5:19-cv-01542-DMG-SHK Document 56 Filed 12/02/20 Page 1 of 2 Page ID #:416




                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES - GENERAL

  Case No.    ED CV 19-1542-DMG (SHKx)                                  Date     December 2, 2020

  Title Timothy L. Whiting v. Eli Albek, et al.


  Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                Kane Tien                                                Not Reported
               Deputy Clerk                                              Court Reporter

     Attorneys Present for Plaintiff(s)                        Attorneys Present for Defendant(s)
               Not Present                                                Not Present

  Proceedings: IN CHAMBERS – ORDER RE AMENDED SCHEDULE OF PRETRIAL &
               TRIAL DATES (JURY TRIAL) AND ORDER TO SHOW CAUSE WHY
               DEFENDANT ADN PROPERTIES MANAGEMENT, INC. SHOULD NOT
               BE STRICKEN FROM THE FIRST AMENDED COMPLAINT


          Having reviewed and considered the parties' Amended Joint Rule 26(f) Report, the Court
  issues the Amended Scheduling and Case Management Order attached hereto. Because the
  parties did not agree upon new dates and deadlines, or inform the Court which specific dates
  pose conflicts, the Court imposes a schedule of its own choosing. Counsel are reminded of their
  obligations and requirements to timely and fully comply with all orders.

          Furthermore, Plaintiff is ORDERED TO SHOW CAUSE in writing by December 16,
  2020 why Defendant ADN Properties Management, Inc. should not be stricken from the First
  Amended Complaint. The Court’s October 30, 2020 Order granted Plaintiff leave to amend only
  as to those claims addressed within that Order. [Doc. # 53.] Plaintiff did not seek leave to
  amend to add a new party and the Court did not grant such leave. See, e.g., Benton v. Baker
  Hughes, No. CV 12-07735-MMM (MRWx), 2013 WL 3353636, at *3 (C.D. Cal. June 30, 2013)
  (the plaintiff’s new claims exceeded the scope of the leave to amend granted, and therefore were
  stricken), aff'd sub nom. Benton v. Hughes, 623 F. App’x 888 (9th Cir. 2015) (collecting cases);
  see also Jameson Beach Prop. Owners Ass'n v. United States, No. CV 13-01025-MCE (ACx),
  2014 WL 4925253, at *3 (E.D. Cal. Sept. 29, 2014) (“[W]here a prior court order granted limited
  leave to amend, District Courts in this circuit generally strike new claims or parties contained in
  an amended complaint when the plaintiff did not seek leave to amend.”).

  IT IS SO ORDERED.




  CV-90                              CIVIL MINUTES - GENERAL                   Initials of Deputy Clerk KT
    Case 5:19-cv-01542-DMG-SHK Document 56 Filed 12/02/20 Page 2 of 2 Page ID #:417

Judge Dolly M. Gee
AMENDED SCHEDULE OF PRETRIAL & TRIAL DATES (JURY TRIAL)

Case No.:     ED CV 19-1542-DMG (SHKx)              Title:    Timothy L. Whiting v. Eli Albek, et al.

                               MATTER                                  COURT ORDERED DATE               TIME

TRIAL     [ ] Court [ x ] Jury                                                 10-26-21                  8:30 a.m.
Duration Estimate: 3 days                                                     (Tuesday)

FINAL PRETRIAL CONFERENCE (FPTC)                                               9-28-21                   2:00 p.m.
4 wks before trial                                                            (Tuesday)


                               MATTER                                           COURT ORDERED DATE

Amended Pleadings and Addition of Parties Cut-Off (includes                               expired
hearing of motions to amend)

Settlement Conference Completion Date                                                     5-29-21

Joint Status Report re Settlement                                                         6-7-21

Non-Expert Discovery Cut-Off                                                              6-22-21
(includes hearing of discovery motions)

Motion Cut-Off (filing deadline)                                                          7-2-21
Last hearing date for dispositive motions                                                 8-6-21

Initial Expert Disclosure & Report Deadline                                               7-27-21

Rebuttal Expert Disclosure & Report Deadline                                              8-24-21

Expert Discovery Cut-Off (includes hearing of discovery motions)                          9-7-21

Motions in Limine Filing Deadline                                                         9-7-21

Opposition to Motion in Limine Filing Deadline                                            9-14-21

Proposed Pretrial Conference Order                                                        9-7-21

Contentions of Fact/Law                                                                   9-7-21

Pretrial Exhibit Stipulation                                                              9-7-21

Joint Exhibit List                                                                        9-7-21

Witness Lists & Joint Trial Witness Time Estimate Form                                    9-7-21

Agreed Statement of the Case                                                              9-7-21

Proposed Voir Dire Questions                                                              9-7-21

Joint Statement of Jury Instructions &                                                    9-7-21
Joint Statement of Disputed Instructions

Verdict Forms                                                                             9-7-21
